1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                    ***
6
      JUAN LOPEZ,                                            Case No. 2:19-cv-01178-APG-NJK
7
                                            Plaintiff,               ORDER
8            v.

9     G TAINO, et al.,
10                                       Defendants.

11

12

13   According to the inmate database for the Nevada Department of Corrections, Plaintiff is no longer

14   incarcerated at High Desert State Prison. Plaintiff has not filed written notification informing the

15   Court of his current address. See Docket. Pursuant to Local Rule IA 3-1, a pro se party “must

16   immediately file with the court written notification of any change of mailing address, email

17   address, telephone number, or facsimile number. The notification must include proof of service

18   on each opposing party or the party’s attorney.” Failure to comply with this rule “may result in

19   the dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate by

20   the court.” LR IA 3-1.

21          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated address

22   with the Court no later than March 25, 2020.

23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the

24   Court shall dismiss this case without prejudice.

25          DATED: February 24, 2020.
26
27                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
28
                                                         1
